Case 3:17-cv-01112-JLS-NLS Document 85-23 Filed 04/15/19 PageID.1614 Page 1 of 37




                           Exhibit 22
Case 3:17-cv-01112-JLS-NLS Document 85-23 Filed 04/15/19 PageID.1615 Page 2 of 37




                                Exhibit 22 - Page 437
Case 3:17-cv-01112-JLS-NLS Document 85-23 Filed 04/15/19 PageID.1616 Page 3 of 37




                                Exhibit 22 - Page 438
Case 3:17-cv-01112-JLS-NLS Document 85-23 Filed 04/15/19 PageID.1617 Page 4 of 37




                                Exhibit 22 - Page 439
Case 3:17-cv-01112-JLS-NLS Document 85-23 Filed 04/15/19 PageID.1618 Page 5 of 37




                                Exhibit 22 - Page 440
Case 3:17-cv-01112-JLS-NLS Document 85-23 Filed 04/15/19 PageID.1619 Page 6 of 37




                                Exhibit 22 - Page 441
Case 3:17-cv-01112-JLS-NLS Document 85-23 Filed 04/15/19 PageID.1620 Page 7 of 37




                                Exhibit 22 - Page 442
Case 3:17-cv-01112-JLS-NLS Document 85-23 Filed 04/15/19 PageID.1621 Page 8 of 37




                                Exhibit 22 - Page 443
Case 3:17-cv-01112-JLS-NLS Document 85-23 Filed 04/15/19 PageID.1622 Page 9 of 37




                                Exhibit 22 - Page 444
Case 3:17-cv-01112-JLS-NLS Document 85-23 Filed 04/15/19 PageID.1623 Page 10 of 37




                                Exhibit 22 - Page 445
Case 3:17-cv-01112-JLS-NLS Document 85-23 Filed 04/15/19 PageID.1624 Page 11 of 37




                                Exhibit 22 - Page 446
Case 3:17-cv-01112-JLS-NLS Document 85-23 Filed 04/15/19 PageID.1625 Page 12 of 37




                                Exhibit 22 - Page 447
Case 3:17-cv-01112-JLS-NLS Document 85-23 Filed 04/15/19 PageID.1626 Page 13 of 37




                                Exhibit 22 - Page 448
Case 3:17-cv-01112-JLS-NLS Document 85-23 Filed 04/15/19 PageID.1627 Page 14 of 37




                                Exhibit 22 - Page 449
Case 3:17-cv-01112-JLS-NLS Document 85-23 Filed 04/15/19 PageID.1628 Page 15 of 37




                                Exhibit 22 - Page 450
Case 3:17-cv-01112-JLS-NLS Document 85-23 Filed 04/15/19 PageID.1629 Page 16 of 37




                                Exhibit 22 - Page 451
Case 3:17-cv-01112-JLS-NLS Document 85-23 Filed 04/15/19 PageID.1630 Page 17 of 37




                                Exhibit 22 - Page 452
Case 3:17-cv-01112-JLS-NLS Document 85-23 Filed 04/15/19 PageID.1631 Page 18 of 37




                                Exhibit 22 - Page 453
Case 3:17-cv-01112-JLS-NLS Document 85-23 Filed 04/15/19 PageID.1632 Page 19 of 37




                                Exhibit 22 - Page 454
Case 3:17-cv-01112-JLS-NLS Document 85-23 Filed 04/15/19 PageID.1633 Page 20 of 37




                                Exhibit 22 - Page 455
Case 3:17-cv-01112-JLS-NLS Document 85-23 Filed 04/15/19 PageID.1634 Page 21 of 37




                                Exhibit 22 - Page 456
Case 3:17-cv-01112-JLS-NLS Document 85-23 Filed 04/15/19 PageID.1635 Page 22 of 37




                                Exhibit 22 - Page 457
Case 3:17-cv-01112-JLS-NLS Document 85-23 Filed 04/15/19 PageID.1636 Page 23 of 37




                                Exhibit 22 - Page 458
Case 3:17-cv-01112-JLS-NLS Document 85-23 Filed 04/15/19 PageID.1637 Page 24 of 37




                                Exhibit 22 - Page 459
Case 3:17-cv-01112-JLS-NLS Document 85-23 Filed 04/15/19 PageID.1638 Page 25 of 37




                                Exhibit 22 - Page 460
Case 3:17-cv-01112-JLS-NLS Document 85-23 Filed 04/15/19 PageID.1639 Page 26 of 37




                                Exhibit 22 - Page 461
Case 3:17-cv-01112-JLS-NLS Document 85-23 Filed 04/15/19 PageID.1640 Page 27 of 37




                                Exhibit 22 - Page 462
Case 3:17-cv-01112-JLS-NLS Document 85-23 Filed 04/15/19 PageID.1641 Page 28 of 37




                                Exhibit 22 - Page 463
Case 3:17-cv-01112-JLS-NLS Document 85-23 Filed 04/15/19 PageID.1642 Page 29 of 37




                                Exhibit 22 - Page 464
Case 3:17-cv-01112-JLS-NLS Document 85-23 Filed 04/15/19 PageID.1643 Page 30 of 37




                                Exhibit 22 - Page 465
Case 3:17-cv-01112-JLS-NLS Document 85-23 Filed 04/15/19 PageID.1644 Page 31 of 37




                                Exhibit 22 - Page 466
Case 3:17-cv-01112-JLS-NLS Document 85-23 Filed 04/15/19 PageID.1645 Page 32 of 37




                                Exhibit 22 - Page 467
Case 3:17-cv-01112-JLS-NLS Document 85-23 Filed 04/15/19 PageID.1646 Page 33 of 37




                                Exhibit 22 - Page 468
Case 3:17-cv-01112-JLS-NLS Document 85-23 Filed 04/15/19 PageID.1647 Page 34 of 37




                                Exhibit 22 - Page 469
Case 3:17-cv-01112-JLS-NLS Document 85-23 Filed 04/15/19 PageID.1648 Page 35 of 37




                                Exhibit 22 - Page 470
Case 3:17-cv-01112-JLS-NLS Document 85-23 Filed 04/15/19 PageID.1649 Page 36 of 37




                                Exhibit 22 - Page 471
Case 3:17-cv-01112-JLS-NLS Document 85-23 Filed 04/15/19 PageID.1650 Page 37 of 37




                                Exhibit 22 - Page 472
